 January 27, 2020                                                                                       Raymond A. Garcia
                                                                                                 Direct Dial: 212.806.5485
                                                                                                        Fax: 212.806.6006
                                                                                                      rgarcia@stroock.com

Hon. Vernon S. Broderick
Southern District of New York
40 Foley Square, Courtroom 518
New York, New York 10007

Re:       Gold v. Equifax Information Services, LLC, et al., Case No. 1:19-cv-11631-VSB

Dear Judge Broderick:

We represent defendant HSBC Bank USA, N.A. (“HSBC”) in the above-referenced action and write
to request an extension of time to respond to the Complaint filed by plaintiff Shevy Gold
(“Plaintiff”). The current deadline for HSBC to respond is January 29, 2020. To provide HSBC
with additional time to investigate the allegations in the Complaint and explore the possibility of
an early resolution of this case, HSBC requests a 30-day extension, to and including February 28,
2020, to respond to the Complaint.

HSBC has not previously requested any extension of this deadline. Plaintiff, by and through his
counsel of record, consents to the instant request.

Respectfully submitted,

/s/ Raymond A. Garcia

Raymond A. Garcia

cc:       All Counsel of Record (via ECF)
                                                                                         1/28/2020




STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
